Exhibit 10.2
 
NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the "Ninth Amendment"),
made and entered into as of the 15th day of February, 2007, by and among SMF
Energy Corporation, a Delaware corporation (hereinafter referred to as "SMF"),
successor by merger to Streicher Mobile Fueling, Inc., a Florida corporation,
SMF Services, Inc., a Delaware corporation (hereinafter referred to as "SSI"), H
& W Petroleum Company, Inc., a Texas corporation (hereinafter referred to as "H
& W" and, collectively with SMF and SSI, as "Borrower") and Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation
(Florida) (hereinafter referred to as "Lender").
 
RECITALS:
 
A.    On September 26, 2002, Streicher Mobile Fueling, Inc. ("STR") and Lender
entered into a Loan and Security Agreement (the "Loan Agreement"), which, among
other things, established a revolving line of credit (the "Revolving Loans") by
Lender in favor of STR.


B.    STR and Lender executed a Consent and First Amendment to Loan and Security
Agreement dated as of March 31, 2003 (the "First Amendment"), which, among other
things, consented to certain subordinated debt of STR and modified certain
defined terms in the Loan Agreement.


C.    STR and Lender executed a Second Amendment to Loan and Security Agreement
dated as of August 29, 2003 (the "Second Amendment"), which, among other things,
(1) permitted STR to incur certain additional secured Indebtedness, and (2)
released Lender's security interest in the patents (including the related trade
names utilized in such patents) constituting a portion of the Collateral,
subject to the terms and conditions stated therein.


D.    STR and Lender executed a Third Amendment to Loan and Security Agreement
dated as of August 30, 2003 (the "Third Amendment"), which, among other things,
modified certain terms of the Loan Agreement in order to reflect that the amount
of the additional secured Indebtedness contemplated by the Second Amendment
exceeded the actual amount thereof.


E.    STR, SSI and Lender executed a Fourth Amendment to Loan and Security
Agreement dated as of February 18, 2005 (the "Fourth Amendment"), which, among
other things, added SSI as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, and modified the applicable Interest
Rate, the unused line fee and certain covenants of the Loan Agreement.


F.    STR, SSI, H & W and Lender executed a Fifth Amendment to Loan and Security
Agreement dated as of October 1, 2005 (the "Fifth Amendment"), which, among
other things, added H & W as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, increased the Maximum Credit amount for
the Revolving Loans, added certain inventory to the Borrowing Base, decreased
the applicable Interest Rate, and modified certain covenants and other terms of
the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
G.    STR, SSI, H & W and Lender executed a Sixth Amendment to Loan and Security
Agreement effective as of March 31, 2006 (the "Sixth Amendment"), which, among
other things, (1) added (a) an Interest Rate option based on the London
interbank offered rate and (b) certain leased Vehicles and Equipment to the
Excluded Assets from the Collateral, and (2) amended the capital expenditures
covenant of the Loan Agreement.


H.    STR, SSI, H & W and Lender executed a Seventh Amendment to Loan and
Security Agreement dated as of September 26, 2006 (the "Seventh Amendment"),
which, among other things, amended Sections 1.4 and 9.10 of the Loan Agreement
limiting Borrower's loans and advances to other persons and increasing the
amount of the Maximum Credit for Revolving Loans.


I.    On February 14, 2007, STR merged with and into SMF, and, contemporaneously
therewith, Borrower and Lender executed an Assumption Agreement and Eighth
Amendment to Loan and Security Agreement, dated as of February 14, 2007 (the
"Eighth Amendment"), pursuant to which, among other things, SMF assumed all of
STR's obligations as a Borrower under the Loan Agreement and the other Financing
Agreements (as defined in the Loan Agreement) to which STR is a party.


J.    Borrower and Lender desire to amend the Loan Agreement to, among other
things, extend the maturity date of the Loan Agreement from September 25, 2007
to June 30, 2008 and modify certain financial covenants, and Lender is agreeable
to same, subject to the terms and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for other good and valuable consideration, it is agreed as follows:
 
1.    The statements in the foregoing Recitals are true and correct and are
incorporated herein as if set forth in full.
 
2.    Unless otherwise defined herein, all terms used herein shall have the
definitions specified in the Loan Agreement, as modified by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment and the Eighth Amendment;
all references hereinafter made to the Loan Agreement shall include the
modifications thereto effectuated pursuant to the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment and the Eighth Amendment.
 
3.    Borrower confirms and acknowledges that the principal balance of Revolving
Loans outstanding under the Loan Agreement as of the close of business on
February 9, 2007 was $10,114,321, which amount, together with all accrued
interest, fees and other charges under the Loan Agreement are due and payable
without any defense, set-off or counterclaim.
 
4.    The Loan Agreement is hereby modified as follows (all references to
Sections and Subsections being the applicable Sections and Subsections of the
Loan Agreement):
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
(a)
In Section 12.1, the "Renewal Date" in subsection (a) is extended, from the date
that is five (5) years from the date of the Loan Agreement, to June 30, 2008.



5.    In addition, the Loan Agreement is hereby modified as follows (all
references to Sections and Subsections being the applicable Sections and
Subsections of the Loan Agreement):
 

 
(a)
The definition of "Information Certificate" contained in Section 1.34 of the
Loan Agreement is amended and restated in its entirety to read as follows:



1.34 "Information Certificate" shall mean the Information Certificate of SMF
Energy Corporation (or its predecessor in interest, Streicher Mobile Fueling,
Inc.) dated August 30, 2002 (revised September 26, 2002) and delivered to
Lender, the Information Certificate of SMF Services, Inc. dated on or about
February 18, 2005 and delivered to Lender and the Information Certificate of H &
W Petroleum Company, Inc. dated on or about October 5, 2005 and delivered to
Lender, in each case, containing material information with respect to Borrower,
its business and assets provided by or on behalf of Borrower to Lender in
connection with this Agreement and the other Financing Agreements and the
financing arrangements provided for herein, and in each case, as each such
Information Certificates has been updated and delivered to Lender prior to
February 15, 2007, and as each such Information Certificate may be updated after
February 15, 2007 from time to time and as the same may be approved in writing
by Lender.



 
(b)
Subclause (i) in the proviso contained in Section 9.9(f) is amended and restated
in its entirety to read as follows:




   
(i) Borrower may only make regularly scheduled payments of principal and
interest in respect of such Indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such Indebtedness, as in
effect on the date hereof, and in accordance with any subordination agreement
(if any) applicable to such Indebtedness,




 
(c)
Sections 9.21 and 9.22 are amended and restated in their entireties to read as
follows:



9.21 Fixed Charge Coverage Ratio. Borrower shall not, as of any month end in
which the Average Excess Availability is less than the amount set forth below
and corresponding to such month, or as of the end of any month during which an
Event of Default occurs or exists, on a cumulative basis for the applicable
fiscal year, permit the ratio of (a) EBITDA to (b) Fixed Charges to be less than
1.0 to 1.0.


 
-3-

--------------------------------------------------------------------------------

 
 


Month
 
Average Excess Availability 
 
February, 2007
 
 
$1,500,000
 
March, 2007
 
 
$1,500,000
 
April, 2007
 
 
$1,500,000
 
May, 2007
 
 
$1,500,000
 
June, 2007 and each
 
 
$2,500,000
 
month thereafter
       

 
9.22 Excess Availability. Borrower shall maintain Excess Availability as
determined by Lender in an amount not less than: (a) at all times during the
period beginning on February 15, 2007 and ending on July 15, 2007, $750,000, and
(b) at all times on and after July 16, 2007, $2,000,000.


6.    Each and every reference to the Loan Agreement in the other Financing
Agreements shall be deemed to refer to the Loan Agreement, as modified by this
Ninth Amendment.
 
7.    Reference is made to that certain Subordination Agreement dated January
21, 2003, by and among Active Investors III and C. Rodney O'Connor, Lender, as
successor by merger to Congress Financial Corporation (Florida), and SMF, as
successor by merger to Streicher Mobile Fueling, Inc. (the "Subordination
Agreement") and to each of the other agreements, instruments or documents
executed in connection therewith or which incorporate the terms thereof by
reference thereto (collectively, the "Other Agreements"). Lender acknowledges
that, notwithstanding provisions in the Subordination Agreement and the Other
Agreements prohibiting principal payments on the Subordinated Debt (as defined
in the Subordination Agreement), Lender has consented to each principal payment
made by Borrower and disclosed to Lender prior to the date hereof in respect of
the Subordinated Debt. Lender agrees that, notwithstanding anything to the
contrary contained in the Subordination Agreement or the Other Agreements,
Lender consents to one or more principal payments to be made by Borrower on or
prior to February 28, 2007 in respect of such Subordinated Debt, in the amounts
and at the times specified in the Subordinated Debt documents as in effect on
the date hereof, so long as no Default or Event of Default exists under the Loan
Agreement on the date of any such payment or would exist as a result of any such
payment, and Borrower agrees that, based upon such consent, Borrower is
authorized to make such principal payments notwithstanding prohibitions on such
payments contained in the Subordination Agreement and the Other Agreements.
 
8.    The effectiveness of the amendments contained in Section 4 and Section 5
of this Ninth Amendment is subject to satisfactory compliance with conditions
precedent requiring that Lender shall have received:
 

(a)
all requisite corporate action and proceedings in connection with this Ninth
Amendment and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender or its counsel may have requested in connection
therewith, such documents, where requested to be certified by appropriate
corporate officers or governmental authorities;

 
 
-4-

--------------------------------------------------------------------------------

 
 

(b)
copies of such current certified good standing, organizational and authorizing
documents for SMF as Lender may reasonably request in connection with this Ninth
Amendment; and

 

(c)
such additional documents, instruments and agreements as are required hereunder
as well as those which Lender or its counsel may reasonably request.

 
9.    As partial consideration for Lender's agreement to amend the Loan
Agreement as provided above, Lender has fully earned a nonrefundable facility
fee in the amount of forty-five thousand dollars ($45,000), which shall be paid
to Lender simultaneously with the execution of this Ninth Amendment and upon the
effectiveness thereof, irrespective of any actual further funding under the
Revolving Loans.
 
10.    Borrower represents and warrants to Lender that, except as has been
otherwise disclosed to Lender in writing, the representations and warranties
contained in the Loan Agreement and all related loan documentation are true and
correct on and as of the date hereof (with the same force and effect as if made
on and as of the date hereof, other than representations and warranties made as
of a specific date which shall be deemed made as of such date) and with respect
to this Ninth Amendment and the related documentation referenced herein, and
that no Default or Event of Default shall have occurred and be continuing.
Specifically, (a) SMF represents and warrants that its Certificate of
Incorporation and Bylaws, certified on February 14, 2007, were not amended on or
subsequent to their aforesaid certification date, (b) SSI represents and
warrants that its Certificate of Incorporation and Bylaws, certified on
February 18, 2005, were not amended on or subsequent to their aforesaid
certification date, and (c) H & W represents and warrants that its Articles of
Incorporation and Bylaws, certified on October 1, 2005, were not amended on nor
subsequent to their aforesaid certification date.
 
11.    Borrower acknowledges and confirms that all Collateral furnished in
connection with the Loan Agreement, except patents, continue to secure the
Obligations and indebtedness thereunder, as hereby modified.
 
12.    Borrower hereby releases and forever discharges Lender and each and every
one of its directors, officers, employees, representatives, legal counsel,
agents, parents, subsidiaries and affiliates, and persons employed or engaged by
them, whether past or present (hereinafter collectively referred to as the
"Lender Releasees"), of and from all actions, agreements, damages, judgments,
claims, counterclaims, and demands whatsoever, liquidated or unliquidated,
contingent or fixed, determined or undetermined, at law or in equity, which
Borrower, had, now has, or may have against the Lender Releasees, or any of
them, for, upon or by reason of any matter, cause or thing whatsoever to the
date of this Ninth Amendment, whether arising out of, related to or pertaining
to the Obligations, the Financing Agreements, or otherwise, including, without
limitation, the negotiation, closing, administration, and funding of the
Obligations or the Financing Agreements. Borrower acknowledges that this
provision is a material inducement for Lender entering into this Ninth Amendment
and this provision shall survive payment in full of all Obligations and
termination of all Financing Agreements.
 
 
-5-

--------------------------------------------------------------------------------

 
 
13.    Borrower shall pay all out-of-pocket expenses incurred by Lender in
connection with the preparation for and closing of the transaction contemplated
under this Ninth Amendment, including, without limitation, the reasonable fees
and expenses of special counsel for Lender. In addition, Borrower shall pay any
and all taxes (together with interest and penalties, if any, applicable thereto)
and fees, including, without limitation, documentary stamp taxes, now or
hereafter required in connection with the execution and delivery of the Loan
Agreement, as hereby amended, and all related documents, instruments and
agreements.
 
14.    Except as expressly modified herein, all terms and provisions of the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection with the Loan Agreement, shall remain unchanged and in
full force and effect; provided, however, in the event of any inconsistency,
incongruity or conflict between the terms of the Loan Agreement and the terms of
this Ninth Amendment, the terms of this Ninth Amendment shall govern and
control. No consent of Lender hereunder shall operate as a waiver or continuing
consent with respect to any instance or event other than those specified herein.
Neither this Ninth Amendment nor any earlier waiver or amendment of the Loan
Agreement will constitute a novation or have the effect of discharging any
liability or obligation evidenced by the Agreement or any related document. This
Ninth Amendment shall not be deemed to prejudice any rights or remedies which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or the Financing Agreements or any of the instruments or
agreements referred to therein, as the same may be amended, restated or
otherwise modified. This Ninth Amendment is part of the Loan Agreement and
constitutes a Financing Agreement thereunder.
 
15.    All covenants, agreements, representations and warranties contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns, except that Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Lender.
 
16.    This Ninth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
 
17.    This Ninth Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Florida, without giving effect to
its conflict of law principles.
 
18.    LENDER AND BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NINTH
AMENDMENT OR THE LOAN AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS NINTH
AMENDMENT.
 
[Remainder of page intentionally left blank;
signatures begin on following page.]
 
 
 
 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment the
day and year first above written.
 

        BORROWER:       SMF ENERGY CORPORATION, a Delaware corporation,
successor by merger to STREICHER MOBILE FUELING, INC., a Florida corporation   
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
President and Chief Executive Officer 

 

        SMF SERVICES, INC., a Delaware corporation  
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
President and Chief Executive Officer 

 

        H & W PETROLEUM COMPANY, INC., a Texas corporation  
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
Chief Executive Officer 

 

        LENDER:       WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger
to CONGRESS FINANCIAL CORPORATION (FLORIDA)   
   
   
    By:   /s/ Pat Cloninger   Name:  Pat Cloninger   Title:  Director

 
 

--------------------------------------------------------------------------------

 


JOINDER


The undersigned: (1) acknowledges and confirms that Lender's loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing or any future amendment to the Agreement but,
nevertheless, consents to all terms and provisions of the foregoing Ninth
Amendment which are applicable to it, and agrees to be bound by and comply with
such terms and provisions, and (3) acknowledges and confirms that its guarantee
in favor of Lender executed in connection with the Agreement is valid and
binding and remains in full force and effect in accordance with its terms
(without defense, setoff or counterclaim against enforcement thereof), which
include, without limitation, its guarantee in connection with the Agreement, as
modified by the Ninth Amendment.
 

        GUARANTOR:       STREICHER REALTY, INC., a Florida corporation   
   
   
    By:   /s/ Richard E. Gathright   Name:  Richard E. Gathright    Title: 
President and Chief Executive Officer 

 
 

--------------------------------------------------------------------------------

 
 